Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sung Kun Kim appeals the district court’s order granting summary judgment to his former employer in Kim’s action alleging employment discrimination under Title VII of the Civil Rights Act of 1964. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kim v. Panetta, No. 1:11-cv-01370-LMB-TCB, 2012 WL 3600288 (E.D.Va. Aug. 21, *2692012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.